Case 7:20-cv-07059-NSR-AEK Document 42
                                    43 Filed 09/09/21
                                             09/16/21 Page 1 of 2




   9/16/2021
Case 7:20-cv-07059-NSR-AEK Document 42
                                    43 Filed 09/09/21
                                             09/16/21 Page 2 of 2




                      Due to an extension of the discovery deadlines, the parties' joint
                      request to adjourn the Status Conf. from Oct. 22, 2021 until Dec.
                      1, 2021 at 10:00 am is GRANTED. The conf. will be held by
                      AT&T Teleconference. To access the teleconference, please follow
                      these directions: (1) Dial the Meeting Number: (877) 336-1839;
                      (2) Enter the Access Code: 1231334 #; (3) Press pound (#) to
                      enter the teleconference as a guest. Clerk of Court requested to
                      terminate the motion (doc. 42).

                      Dated: Sept. 16, 2021
                             White Plains, NY
